                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

MARILYN BELLAMY,                               )
              Plaintiff,                       )
                                               )               JUDGMENT
               v.                              )
                                               )               Case No. 7:17-CV-191-KS
NANCY BERRYHILL,                               )
Acting Commissioner of Social Security,        )
                    Defendant.                 )


Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
stipulation and agreement for attorney fees.


IT IS ORDERED, ADJUDGED AND DECREED that Commissioner of Social Security pay to
Plaintiff’s counsel, the sum of $3,900.00 in attorney fees. If the award to Plaintiff is not subject to
the Treasury Offset Program, payment is to be made by check payab1e to P1aintiff's counsel, Kristin
G. Oakley.

This judgment filed and entered on June 5, 2019, with electronic service upon:

Kristin Oakley
Counsel for Plaintiff

Cassia Parson
Mark Goldenberg
Counsel for Defendant


                                                       PETER A. MOORE, JR.
                                                       CLERK, U.S. DISTRICT COURT


June 5, 2019                                           /s/ Shelia D. Foell
                                                       (By): Shelia D. Foell, Deputy Clerk
